NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNATHAN LORENZO BIBIANO, AKA No. 18-72399
Johnathan Lorenzo Viv Iano,
                               Agency No. A205-907-738
              Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Johnathan Lorenzo Bibiano, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for

substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the determination that Lorenzo Bibiano failed

to establish an objectively reasonable fear of future persecution in Mexico. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution “too speculative”). Thus, Lorenzo Bibiano’s asylum claim fails.

      In this case, because Lorenzo Bibiano failed to establish eligibility for

asylum, he failed to establish eligibility for withholding of removal. See Zehatye,
453 F.3d at 1190.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Lorenzo Bibiano failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Lorenzo Bibiano’s motion to dismiss (Docket Entry No. 24) is denied. See

Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020) (omission of certain

information from a notice to appear can be cured for jurisdictional purposes by

later hearing notice).




                                          2                                       18-72399
      As stated in the court’s November 14, 2018 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                  18-72399